
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


September 12, 2002

Gérard Charlier
6 Rue de Mezières
75006 Paris, France

Dear Mr. Charlier:

Subject to your acceptance in the manner indicated below, Paul-Son Gaming
Corporation (the "Company") hereby offers to employ you on the terms and
conditions hereinafter set forth.

1.    EMPLOYMENT—DUTIES.

        The Company hereby agrees to employ you, and you hereby accept such
employment by the Company, as President and Chief Executive Officer of the
Company and, to the extent allowed by applicable laws, all its existing
subsidiaries, Paul-Son Gaming Supplies ("P-S Gaming"); Authentic Products;
Industrias Paul-Son Mexico, SA CV ("P-S Mexico"); Paul-Son Mexicana, SA CV ("P-S
Mexicana"); The Bud Jones Company, Inc., a Nevada corporation ("Bud Jones"), and
Etablissements Bourgogne et Grasset S.A., a French corporation ("B&G") (P-S
Gaming, Authentic Products, P-S Mexico, P-S Mexicana, Bud Jones and B&G are
sometimes collectively referred to as the "Subsidiaries" and individually as a
"Subsidiary"). You shall report to and be under the direction and control of the
Board of Directors of the Company. Subject to the limitations set forth in
Section 2 hereof, you shall have supervision and control over, and
responsibility for, the day-to-day operations of the Company and the
Subsidiaries and such other powers and duties as may from time to time be
prescribed by the Board of Directors. You agree to devote your best efforts and
all of your business time and attention to the business of the Company and its
Subsidiaries and to the best interests of the Company and its Subsidiaries, and
during the term of this Agreement, you shall not engage in any other business
activity.

2.    COMPENSATION; EXPENSES.

        (a)  While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries, you shall be paid the following annual
salaries (the "Salaries"), payable in accordance with the executive payroll
schedule in effect from time to time at the Company and B&G:

(i)by B&G: One Hundred Fifteen Thousand Euros (E 115,000); and

(ii)by Paul-Son or Bud Jones (based on your visa): One Hundred Thousand Dollars
(US$ 100,000).

        (b)  While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries, the Company shall pay directly or pay to you a
monthly housing allowance (the "Housing Allowance") not to exceed One Thousand
Five Hundred Dollars ($ 1,500), payable in advance to provide you with housing
in Las Vegas. The first installment of the Housing Allowance shall be paid on
the date hereof. Additionally, the Company shall pay for the assistance of
professional tax consultants/accountants needed to prepare your tax filings in
the United States and France. Additionally, you shall be entitled to the use of
two automobiles (one located in Las Vegas and the other located in France) for
your exclusive use on business and personal matters, and the Company shall pay
all operating expenses associated therewith, including, without limitation,
collision and liability insurance. The Company agrees that it will periodically
acquire new replacement vehicles as you reasonably request during the Term of
this Agreement, subject to approval by the Board of Directors as to both the
timing and cost of such replacement vehicles.

        (c)  While serving as President and Chief Executive Officer of the
Company and its Subsidiaries, you shall be reimbursed by the Company and B&G for
reasonable expenses incurred by you in connection with performing services
hereunder in accordance with the Company's policy at the time. You shall submit
to the Company written, itemized expense accounts and such additional
substantiation and justification as the Company may reasonably request.

--------------------------------------------------------------------------------


3.    STOCK OPTIONS.

        Subject to the terms and conditions hereunder and in the Company's 1994
Long term Incentive Plan (the "Plan"), the Company hereby grants you the
following stock options:

        (a)  an option to purchase 200,000 shares of Common Stock of the Company
at a price equal to the last sale price of the Company's Common Stock on the
date of this Agreement. The option shall vest on the fifth anniversary of the
date hereof and shall be exercisable during the five (5) year period following
the date of vesting; and

        (b)  an option to purchase 100,000 shares of Common Stock of the Company
at a price equal to the last sale price of the Company's Common Stock on the
date of this Agreement. The option shall vest only if and when the Company's
audited annual consolidated financial statements show a net profit after tax of
at least $2,000,000; provided, however, that if the option has not vested by the
fifth anniversary of the date hereof the option shall automatically terminate.
The option shall be exercisable during the five (5) year period following the
date of vesting. In the event your employment with the Company is terminated for
any reason whatsoever, this option, if not vested, shall be forfeited. In no
event shall either option be exercisable more than ten (10) years after the date
of grant.

4.    BENEFIT PLANS, VACATIONS, ETC.

        (a)  During the term of this Agreement, you shall be eligible to
participate in any medical, retirement, pension or other benefit plans or
arrangements made available by the Company to its employees.

        (b)  You shall be entitled to receive four (4) weeks of paid vacation
during each year of this Agreement in accordance with Company policy in effect
from time to time. Vacation shall be taken at such times as are mutually agreed
upon by you and the Chairman of the Board of the Company.

5.    TERM.

        Unless sooner terminated as provided in Section 6 hereof, the term of
your employment (the "Term") shall be for a period of five (5) years commencing
on September 12, 2002 and terminating on September 12, 2007.

6.    TERMINATION.

        (a)  Termination By the Company With or Without Cause. The Company may
terminate your employment hereunder at any time, for any reason or for no
reason; and upon any termination all unaccrued payments of your Salaries and
non-vested benefits will cease, except as expressly provided herein.

        (b)  Resignation. You may voluntarily resign from the Company on written
notice of your intention to resign and your employment shall terminate on the
effective date of the resignation. If you resign or otherwise voluntarily leave
the Company's employment, however, you shall forfeit all unaccrued rights to
Salaries and non-vested benefits, from and after the effective date of the
resignation.

        (c)  Death, Disability or Cause. Upon your death, or upon your
"Permanent Disability" or termination for "Cause" (each as hereinafter defined),
all unaccrued payments of Salaries and non-vested benefits shall cease (but
benefits provided under any Company benefit plans or other provisions, as
applicable, shall be provided in accordance with the terms of those plans or
provisions).

Page 2 of 6

--------------------------------------------------------------------------------


        (d)  Severance Benefits. If your employment is terminated by the Company
during the Term for any reason other than death, Permanent Disability or Cause
(each as hereinafter defined), you shall be entitled to receive the following
amounts and benefits:

(i)the sum of your full base Salaries through the date of termination of your
employment at the rate in effect at the time of termination, and an amount equal
to your accrued vacation time. These amounts shall be paid to you in a lump sum
within five (5) days following the date of termination;

(ii)subject to the provisions of Section 7(c), your Salaries at the rate in
effect on the date of termination, payable for the remainder of the Term in
accordance with the Company's and B&G's executive payroll schedule then in
effect; provided that in any event, payments under this subsection
6(d)(ii) shall continue for not less than two (2) years from the date of
termination. The payment of the amounts set forth in this subsection 6(d) shall
be your exclusive remedy in the event the Company terminates your employment
hereunder for any reason other than death, Permanent Disability or Cause; and

(iii)the medical and dental benefits provided to you and your dependents on the
date of termination shall be continued for a period of twelve (12) months
following your date of termination at no cost to you or your dependents. This
may be accomplished through payment by the Company of your premiums under the
"continuation coverage" provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA").

        (e)  Certain Definitions

(i)Permanent Disability.    A termination by the Company of your employment
based on "Permanent Disability" shall mean termination because of your absence
from your duties with the Company and/or any Subsidiary on a full-time basis for
90 consecutive calendar days, as a result of your incapacity due to physical or
mental illness, unless within thirty (30) days after Notice of Termination (as
hereinafter defined) is given following such absence, you shall have returned to
the full-time performance of your duties.

(ii)Cause.    Termination of your employment for "Cause" shall mean termination
upon: (A) your willful and continued failure to substantially perform your
duties with the Company and the Subsidiaries (other than any such failure
resulting from your incapacity due to physical or mental illness) or (B) your
willful engaging in misconduct which is materially injurious to the Company,
monetarily or otherwise, or (C) your conviction of, or plea of nolo contendere
to, a felony, or (D) your breach of Section 7 hereof. For purposes of this
paragraph, no act, or failure to act, on your part shall be considered "willful"
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company.

(iii)Notice of Termination.    Any purported termination of your employment by
you or the Company shall be communicated by written Notice of Termination. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice that
shall indicate the specified termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision
indicated.

7.    CONFIDENTIALITY AND RESTRICTIONS.

        (a)  You hereby recognize that the value of the Confidential
Information, as defined below, of the Company and its affiliates, and the
Confidential Information to be disclosed to you by the Company and its
affiliates in the course of your employment with the Company is attributable
substantially to the

Page 3 of 6

--------------------------------------------------------------------------------

fact that such Confidential Information has been and continues to be maintained
by the Company, B&G, Bud Jones and their respective affiliates and their
respective licensors, suppliers, contractors and customers in the strictest
confidentiality and secrecy and is unavailable to others without the expenditure
of substantial time, effort or money. You, therefore, covenant and agree to keep
strictly secret and confidential the Confidential Information in accordance with
the following provisions of this Section 7(a). You covenant and agree that,
while you are serving as President and Chief Executive officer of the Company
and its Subsidiaries, and at all times thereafter, you shall safeguard the
Confidential Information, and you shall not, directly or indirectly, use or
disclose any such Confidential Information except as required in the course of
your employment with the Company. In implementation of the foregoing, you shall
not disclose any of the Confidential Information to any employee or consultant
except to the extent that such disclosure is necessary for the effective
performance of such employee's or consultant's responsibilities to the Company.
The obligations undertaken by you pursuant to this Section 7(a) shall not apply
to any Confidential Information which hereafter shall become published or
otherwise generally available to the public, except in consequence of an act or
omission by you in contravention of the obligations hereinabove set forth in
this Section 7(a), and such obligations shall, as so limited, survive expiration
or termination of this Agreement. As used in this Section 7, "Confidential
Information" means all information not in the public domain relating to the
business of the Company, B&G, Bud Jones, their respective affiliates, and their
respective customers, licensors, suppliers and contractors and the products and
programs developed and/or commercialized by any of the foregoing, including,
without limitation, information relating to inventions, ideas, discoveries,
know-how, methods, research, engineering, processes, data, databases,
operations, techniques, customer lists, and other trade secrets. Notwithstanding
anything to the contrary herein, you shall not be responsible for any disclosure
by a third person (including employees) so long as your disclosure to that third
party was not in violation of this Section 7.

        (b)  On the termination of your employment with the Company for any
reason, you will deliver to the Company all correspondence, documents, papers
and other media containing information about the Confidential Information
together with all copies thereof in your possession or control.

        (c)  While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries and for a period which is the longer of (i) two
(2) years after the termination of your employment with the Company for any
reason whatsoever; or (ii) the period during which the Company is paying you
Salaries in accordance with subsection 6(d)(ii) hereof (the "Post-Termination
Period"), you shall not engage (and shall assure that none of your agents or
affiliates engages and use your best efforts to assure that none of your
associates engages) in any Restricted Activity (as hereinafter defined) anywhere
in the world, nor directly or indirectly perform services (as employee, manager,
consultant, independent contractor, advisor or otherwise) for any business, or
own any equity interest in any business (other than an aggregate of not more
than one percent (1%) of the stock issued by any publicly held corporation) that
engages in any Restricted Activity. In addition, during such period, you shall
not (and shall assure that none of your agents or affiliates shall and use your
best efforts to assure that none of your associates shall) directly or
indirectly solicit, raid or entice, or otherwise induce any customer or supplier
of the Company, B&G, Bud Jones, or any of their respective affiliates to cease
doing business therewith or to do business with another business engaged in any
Restricted Activity. As used herein, "Restricted Activities" means engaging in
the research, development, manufacture, marketing, promotion, distribution or
sale of any product, process or service which competes with any product, process
or service offered by the Company, B&G, Bud Jones or any of their respective
affiliates. A product, process or service "competes" with a product, process or
service of the Company, B&G, Bud Jones or any of their respective affiliates if
it can be substituted for any product, process or service of the Company, B&G,
Bud Jones, or any of their respective affiliates. The foregoing to the contrary
notwithstanding, if following termination of your employment by the Company
without Cause, you desire during the Post-Termination Period to accept
employment with a business that engages in any Restricted Activity or otherwise
to engage in any Restricted Activity, you

Page 4 of 6

--------------------------------------------------------------------------------


may give the Company prior written notice of such desire, describing the
particulars of your prospective employment or activity in detail. The Company in
its sole discretion may consent in writing to your accepting such employment or
engaging in such activities. If the Company so consents, (i) you may accept such
employment or engage in such activity and (ii) all payments and benefits being
provided to you pursuant to Section 7 shall immediately cease.

        (d)  While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries and during the Post-Termination Period, you
shall not (and shall assure that none of your agents or affiliates shall and use
your best efforts to assure that none of your associates shall), without the
Company's prior written consent, directly or indirectly solicit for employment,
offer employment to, or employ for your or such agent's, affiliate's or
associate's own account or for the account of another, any employee or
consultant of the Company, B&G, Bud Jones or any of their respective affiliates.
As used in Sections 7(c) and 7(d), the terms "affiliates" and "associates" shall
have the meaning set forth in Rule 405 under the Securities Act of 1933, as
amended.

        (e)  You expressly agree that, in addition to any other rights or
remedies which the Company may have, the Company shall be entitled to injunctive
and other equitable relief to prevent a breach of this Section 7 by you,
including a temporary restraining order or temporary injunction from any court
of competent jurisdiction restraining any threatened or actual violation, and
you consent to the entry of such an order and injunctive relief and waive the
making of a bond or undertaking as a condition for obtaining such relief to the
extent permitted by law or consent to the posting of a bond or undertaking in
the minimum amount permitted by applicable law..

8.    NOTICES.

        Any notice required or pertained to be given hereunder shall be in
writing and may be given by prepaid and certified return receipt requested first
class mail addressed:

        (a)  if to the Company, to the Chairman at the principal office of the
Company;

        (b)  if to you, at your home mailing address on file with the Company;
or

        (c)  to either party at such other address as the party to which such
notice is to be given shall have notified (in accordance with the provisions of
this Section 8) as its substitute address for the purposes of this Agreement.

        Any notice given as aforesaid shall be deemed conclusively to have been
received on the fifth business day after such mailing.

9.    AMENDMENT.

        It is agreed that no change or modification of this Agreement shall be
made except in a writing signed by both parties.

10.  SEVERABILITY.

        If in any jurisdiction, any provision of this Agreement or its
application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason in any jurisdiction
be held to be excessively broad as to time, duration, geographic scope, activity
or subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with the application law of such
jurisdiction as it shall then appear.

Page 5 of 6

--------------------------------------------------------------------------------


11.  LAW GOVERNING.

        The validity, interpretation and effect of this Agreement shall be
governed by the laws of the State of Nevada without regard to any principles of
conflict of laws or choice of law, whether of the State of Nevada or any other
jurisdiction which would result in the application of the law of any
jurisdiction other than the State of Nevada.

12.  EXCLUSIVE JURISDICTION.

        The parties hereby agree that the Nevada State and the U.S. Federal
courts sitting in Nevada shall have exclusive jurisdiction to enforce the terms
of this Agreement, and the parties hereby consent to that jurisdiction and agree
that they will not proceed in or before any other court, tribunal, or government
agency or official to seek enforcement of any of the terms of this Agreement,
except that any judgment entered by a court sitting in Nevada may be enforced by
any court of competent jurisdiction in any state or nation.

13.  ENTIRE AGREEMENT.

        This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof, and all prior or contemporaneous
agreements of the parties with respect to the subject matter hereof, and all
other prior or contemporaneous agreements of the parties with respect to said
subject matter, whether oral or written, are hereby merged into and superseded
by this Agreement.

        Please indicate your acceptance of and agreement to the foregoing by
signing where indicated on the counterpart of this Agreement provided and
returning it to the undersigned.

    Sincerely,                   PAUL-SON GAMING CORPORATION                  
By:  

--------------------------------------------------------------------------------

        Title:                   ACCEPTED AND AGREED TO:                        
               

--------------------------------------------------------------------------------

Gérard Charlier                           Dated: September 12, 2002            
             

Page 6 of 6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

